UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7157


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE DANIEL PALMER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:00-cr-00080-sgw-1)


Submitted:   December 16, 2010            Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Daniel Palmer, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George       Daniel   Palmer       appeals    the      district   court’s

order denying his motion for a reduction of sentence based on

rehabilitation,     family       circumstances,     and      the    crack    cocaine

amendments.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.            United        States        v.      Palmer,     No.

7:00-cr-00080-sgw-1 (W.D. Va. Aug. 10, 2010).                     We deny Palmer’s

motion   for   appointment       of   counsel.          We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                          2